NUMBER 13-22-00007-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


SOMER RACHELLE NESLONEY,                                                      Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 36th District Court
                          of Aransas County, Texas.


                           ORDER OF ABATEMENT

               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       Appellant’s brief was originally due on March 17, 2022. On March 22, 2022, the

Clerk of the Court notified appellant’s counsel that the brief had not been timely filed. On

March 31, 2022, appellant’s counsel filed a motion for extension of time which was

granted, and the time to file a brief was extended to May 16, 2022. On May 17, 2022, the

Clerk of the Court notified appellant’s counsel that the brief was again past due.
Appellant’s counsel has failed to timely file an appellate brief in this matter and has not

otherwise responded to the Clerk’s notice.

       Accordingly, we now abate this appeal and remand the cause to the trial court for

further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) why appellant’s counsel has failed to file a

brief and whether counsel has effectively abandoned the appeal; (3) whether appellant

has been denied effective assistance of counsel; (4) whether appellant’s counsel should

be removed; and (5) whether appellant is indigent and entitled to court appointed

counsel.

       If the trial court determines appellant does want to continue the appeal, present

counsel should be removed, and appellant is indigent and entitled to court appointed

counsel, the trial court shall appoint new counsel to represent appellant in this appeal. If

new counsel is appointed, the name, address, email address, telephone number, and

state bar number of said counsel shall be included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be filed in a supplemental

clerk’s record. Furthermore, the trial court shall cause a supplemental reporter’s record

of any proceedings to be prepared. The supplemental clerk’s record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.


                                              2
                                 PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
7th day of June, 2022.




                             3